DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-17 are allowed.  The following is an examiner’s statement of reasons for allowance the prior art does not teach or fairly suggest in claim 1 and similarly in claim 11:  

1. (Currently Amended) An apparatus for vector operations in a neural network, comprising: 

a controller circuit configured to receive a vector-multiply-scalar instruction that includes a first address of a vector, a second address of a scalar value, and an operation code that indicates an operation to multiply the vector with the scalar value; and 

a computation circuit configured to receive the vector and the scalar value in response to the vector-multiply-scalar instruction based on the first address and the second address, 

wherein the vector includes one or more elements, and 

wherein the computation circuit includes: 

multiple multipliers, each of which is configured to multiply one of the elements with the scalar value to generate one or more multiplication results, and 

a combiner configured to combine the one or more multiplication results into an output vector.

Further, the combination of the set forth limitations with all of the other limitations in the respective independent claims (claims 1 and 11) is not obvious.  Applicant has argued this limitation on pages 14 and 15, of Applicant’s Remarks filed 3/10/2022. The prior art of record neither anticipates nor renders obvious the above recited combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HYUN NAM/Primary Examiner, Art Unit 2183